UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 27, 2011 Conn’s, Inc. (Exact name of registrant as specified in its charter) Delaware 000-50421 06-1672840 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3295 College Street Beaumont, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(409)832-1696 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 27, 2011, Timothy L. Frank resigned as our President and Chief Executive Officer and as a member of the Board of Directors, effective immediately. In connection with Mr. Frank’s resignation, we entered into a letter agreement with Mr. Frank.Under the agreement, Mr. Frank will continue to be employed by us in a non-executive capacity for two years, but will be given an opportunity to pursue other opportunities that do not compete with us.During the first year, Mr. Frank will receive a salary equal to his current annual base salary.During the second year, Mr. Frank will receive a salary of $18,000. Following Mr. Frank’s resignation, our board of directors elected Theodore M. Wright to serve as our Interim Chief Executive Officer and President. Mr. Wright will continue to serve as Chairman of the Board and as a director. While serving as Interim Chief Executive Officer and President, he will receive an annual base salary of $450,000.Mr. Wright has been a director since 2003 and was elected Chairman of the Board in December 2010.Mr. Wright served as the President of Sonic Automotive, Inc., a New York Stock Exchange listed and Fortune 300 automotive retailer, from October 2002 until his retirement in 2004. Previously Mr. Wright served as its Chief Financial Officer from April 1997 to April 2003. Mr. Wright also served on the Sonic Automotive, Inc. board of directors from 1997 through 2004. From 1995 to 1997, Mr. Wright was a Senior Manager in Deloitte & Touche LLP’s Columbia, South Carolina office. From 1994 to 1995, he was a Senior Manager in Deloitte & Touche LLP’s National Office of Accounting Research and SEC Services Department. Mr. Wright currently serves on the board of directors of Titan Machinery, Inc., and serves as a member of its audit committee and its compensation committee. Mr. Wright received a B.A. from Davidson College. Mr. Wright is 48 years old. Item 9.01(d)Exhibits. 10.01Letter Agreement with Timothy L. Frank. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONN'S, INC. Date: February 28, 2011 By: /s/Michael J. Poppe Name: Michael J. Poppe Title: Executive Vice President and Chief Financial Officer
